Title: 1772. Feby. 2d. Sunday.
From: Adams, John
To: 


       Have omitted now for 3 months almost to keep any “Note of Time or of its Loss.”
       Thomas Newcomb dined with me. He says that Etter, the Stocking Weaver, told him about a fortnight ago, that he saw the Governor within these 3 Months, and told him, he hoped the People would be contented and easy now they had a Governor from among themselves. The Governor said, “there were some Discontents remaining occasioned by continual Clamours in the Newspapers, and that a great Part of those Clamours, came from his (Etters) Town, (Braintree).”
       This was partly, I suppose, to pump Etter, and get something out of him, and partly to put Etter upon the right Scent, as the Governor thought, that he might hunt down the seditious Writer at Braintree. This Conversation shews that the Governor is puzzled And wholly ignorant of the real Writers that molest him. The Centinel has puzzled him.
       Mr. Thomas Edwards our School Master and Mr. Joseph Crosby, a Senior Sophister at Colledge, spent the Evening with me. Our Conversation was upon Austin, Tudor, Bulkley, Moreton Morton, Thayer, Angier—Colonel Thayer, the Settlement of the Militia, Algebra, Fenning, Dr. Sanderson &c. &c. &c.
       Edwards is ballancing in his Mind the several Professions, in order to choose one. Is at a Loss between Divinity and Law, but his Inclination is to the latter. Asked me to take him. I only answered there were such Swarms of young ones, that there was no Encouragement.
      